Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This communication is responsive to the RCE filed on 03/08/2021.
3.	Claims 1, 4-10 and 13-20 are currently pending in this Office action.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
5.	Authorization for this examiner’s amendment was given in an interview with Mr. Marc Hanish on 03/22/2021.
6.	The application has been amended as follows in view of expediting allowance:
	IN THE CLAIMS:
Rewrite claims 1, 5, 10, 14, and 20 as shown below:
Claim 1.  (Currently Amended) A computer system, comprising:           a processor;           a storage device;           an attribute extractor;           a query generator; and
retrieving, from a database, one or more search attributes based on a mapping of the one or more search attributes to a given attribute submitted to an online networking service from a client system;             based on one or more search attributes, performing a search to identify one or more recent hire member profiles that , the one or more recent hire member profiles having been modified with a preset period of time to add the search attribute;             extracting, by the attribute extractor, one or more attributes from the one or more recent hire member profiles;             storing, on the storage device, the extracted one or more attributes;             identifying skills clusters based on the extracted one or more attributes retrieved from the storage device, the skills clusters based at least partially on skills shared by the identified one or more recent hire member profiles as compared to skills shared by member profiles that have not been modified within the preset period of time to add the search attribute; and             generating, by the query generator, a search query based on the identified skills clusters.

Claim 5.  (Currently Amended) The computer system of claim 1 [[2]], wherein identifying the skills clusters comprises:	performing latent Dirichlet allocation (LDA) for the given attribute search attributes

Claim 10.  (Currently Amended) A computer-implemented method, comprising:	retrieving, from a database, one or more search attributes based on a mapping of the one or more search attributes to a given attribute submitted to an online networking service from a client system;             based on one or more search attributes, performing a search to identify one or more recent hire member profiles that , the one or more recent hire member profiles having been modified with a preset period of time to add the search attribute;             extracting, by the attribute extractor, one or more attributes from the one or more recent hire member profiles;             storing, on the storage device, the extracted one or more attributes;             identifying skills clusters based on the extracted one or more attributes retrieved from the storage device, the skills clusters based at least partially on skills shared by the identified one or more recent hire member profiles as compared to skills shared by member profiles that have not been modified within the preset period of time to add the search attribute; and             generating, by the query generator, a search query based on the identified skills clusters.

Claim 14.  (Currently Amended) The computer-implemented method of claim 10 [[11]], wherein identifying the skills clusters comprises:attribute search attributes

Claim 20.  (Currently Amended) A non-transitory machine-readable storage medium comprising instructions that, when executed by one or more processors of a machine, cause the machine to:		retrieving, from a database, one or more search attributes based on a mapping of the one or more search attributes to a given attribute submitted to an online networking service from a client system;             based on one or more search attributes, performing a search to identify one or more recent hire member profiles that , the one or more recent hire member profiles having been modified with a preset period of time to add the search attribute;             extracting, by the attribute extractor, one or more attributes from the one or more recent hire member profiles;             storing, on the storage device, the extracted one or more attributes;             identifying skills clusters based on the extracted one or more attributes retrieved from the storage device, the skills clusters based at least partially on skills shared by the identified one or more recent hire member profiles as compared to skills shared by member profiles that have not been modified within the preset period of time to add the search attribute; and             generating, by the query generator, a search query based on the identified skills clusters.
Allowable Subject Matter
7.	Claims 1, 4-10 and 13-20 are allowed.
8.	The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1, 4-10 and 13-20, the prior art fails to disclose or make obvious a non-transitory machine-readable storage medium or a computer-implemented method, or a computer system comprising, in addition to the other recited features of the claim, the features of retrieving, from a database, one or more search attributes based on a mapping of the one or more search attributes to a given attribute submitted to an online networking service from a client system; based on one or more search attributes, performing a search to identify one or more recent hire member profiles that contain a search attribute from the one or more search attributes, the one or more recent hire member profiles having been modified with a preset period of time to add the search attribute; extracting, by the attribute extractor, one or more attributes from the one or more recent hire member profiles; storing, on the storage device, the extracted one or more attributes; identifying skills clusters based on the extracted one or more attributes retrieved from the storage device, the skills clusters based at least partially on skills shared by the identified one or more recent hire member profiles as compared to skills shared by member profiles that have not been modified within the preset period of time to add the search attribute; and generating, by the query generator, a search query based on the identified skills clusters in the manner recited in claims 1, 10 or 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA M PYO whose telephone number is (571)272-8192.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APU MOFIZ can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MONICA M PYO/Primary Examiner, Art Unit 2161